Hammond. J.
The contract provided in substance that the sum to be paid for the glycerine should be according to its purity *559to be determined by a chemical analysis. This analysis was to be made by “Ricketts & Banks, Public Chemists,” from samples to be taken by them “on arrival of the goods in New York, while on dock if possible, but if not, then in buyer’s [the plaintiff’s] factory.” The only question is whether on the evidence a verdict should have been directed for the defendant on the ground that there had been no compliance by the plaintiff with this provision.
The jury could have found upon the evidence that the glycerine arrived in New York in freight - cars; that each drum weighed about thirteen hundred pounds; that the drums were loaded directly from the cars upon the trucks by which they were carried immediately to the plaintiff’s factory; that while it was physically possible to sample before placing the drums upon the trucks, yet under all the circumstances great delay and additional expense would have been thereby caused in the transfer from the cars to the factory and the work of sampling made more expensive, and that in view of the number of the drums and the nature of the process of sampling as that process was described in the evidence, it was not reasonably possible, as these words were used in the contract, to sample “while on dock.” The jury could have found also that the samples examined by Ricketts and Banks were taken “on arrival” at the plaintiff’s factory within the reasonable meaning of that term. It is urged further by the defendant that Ricketts and Banks never drew any samples at all. But it is not a reasonable construction of the contract to say that the samples must be taken by the chemists in their own proper person. And the jury were authorized to find that the samples were ordered by these chemists and were taken under the supervision of their duly authorized agent, who acted faithfully; that the samples so taken were taken by Ricketts and Banks within the meaning of the contract. Under all the circumstances it could not have been ruled as matter of law that the plaintiff had not complied with this provision of the contract. The case was properly submitted to the jury.

Exceptions overruled.